NOTE: This order is n0nprecedential.
United States Court of AppeaIs
for the FederaI Circuit
THE ASSOCIATION FOR MOLECULAR
PATHOLOGY, THE AMERICAN COLLEGE OF
MEDICAL GENETICS, THE AMERICAN SOCIETY
FOR CLINICAL PATHOLOGY, THE COLLEGE OF
AMERICAN PATHOLOGISTS, HAIG KAZAZIAN,
MD, ARUPA GANGULY, PHD, WENDY CHUNG, MD
PHD, I'IARRY OSTRER, MD, DAVID LEDBETTER,
PHD, STEPHEN WARREN, PHD, ELLEN
MATLOFF, M.S., ELSA REICH, M.S., BREAST
CANCER ACTION, BOSTON WOMEN’S HEALTH
BOOK COLLECTIVE, LISBETH CERIANI,
RUNI LIMARY, GENAE GIRARD, PATRICE
FORTUNE, VICKY THOMASON,
AND KATHLEEN RAKER,
Plaintiffs-Appellees, -
V.
UNITED STATES PATENT AND
TRADEMARK OFFICE,
Defendant,
AND
MYRIAD GENETICS, INC.,
Defendant-Appellant,
AND
LORRIS BETZ, ROGER BOYER, JACK BRITTAIN,
ARNOLD B. COMBE, RAYMOND GESTELAND,
JAMES U. JENSEN, JOHN KENDALL MORRIS,

ASSOCIATl0N FOR MOLECULAR V. PTO
2
THOMAS PARKS, DAVID W. PERSHING, AND
MICHAEL K. YOUNG, IN THEIR OFFICIAL
CAPACITY AS DIRECTORS OF THE UNIVERSITY
OF UTAH RESEARCH FOUNDATION,
Defen,dants-Appellants.
2010-1406
Appea1 from the United States District Court for the
Southern District of NeW Y0rk in case no. 09-CV-4515,
Seni0r Judge R0bert W. SWeet.
ON MOTION
ORDER
Upon consideration of the unopposed motions for
leave to file briefs amici curiae out of time, and the motion
for leave to join a previously submitted amicus brief,
IT ls 0R:oERED THAT:
The motions are granted
JAN 20 2011
Date
cc: Christopher A. Hansen, Esq.
Gregory A. Castanias, Esq.
David S. Forman, Esq.
Bruce B. Vignery, Esq.
Mary M. Ca1kins, Esq.
Barbara R. Rudolph, Esq.
FOR THE COURT
/s/ J an H0rba1y
J an Horbaly
Clerk
F l
u.s. conn o|i£APPEALs ron
THE FE0EmL concur
am 2_0 2011
JAN HORBALY
Cl.ERK

3
S
ASSOClATION FOR MOLECULAR v. PTO
Andrew Chin, Esq.
Kent D. McC1ure, Esq.
Seth P. Waxman, Esq.
J. Timothy Keane, Esq.
Erik P. Be1t, Esq.
Wi11iam G. Gaede, III, Esq.
John L. Hendricks, Esq.
Larry J ames Frierson, Esq.
Christopher M. Ho1man, Esq.
Jennifer Gordon, Esq.
Erika R. George, Esq.
George A. Kimbre11, Esq.
Jacqueline Dawn Wright-Boni11a, Esq.
Herbert C. Wams1ey, Esq.
Brian R. Dorn, Esq.
Judy DeLeon Jarecki-B1ack, Esq.
Aar0n Stiefe1, Esq.
Kurt G. Ca1ia, Esq.
Lori AndreWs, Esq.
Debra L. Greenf1eld, Esq.
Mark R. Freeman, Esq.
Krista L. Cox, Esq.
Ann M. McCrackin, Esq.
E. Richard Go1d, Esq.
MaXim H. Wa1dbaum, Esq.
James P. Evans, Esq.
Tania Bube1a, Esq.
Francis Pizzu11i, Esq.